COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re Transocean Offshore Deepwater Drilling Inc., Triton
                              Voyager Asset Leasing GmbH, and Triton Voyager Asset
                              Leasing GmbH, Asgard US
Appellate case number:        01-22-00021-CV
Trial court case number:      2021-41109
Trial court:                  61st District Court of Harris County
        On January 20, 2022, relators, Transocean Offshore Deepwater Drilling Inc., Triton
Voyager Asset Leasing GmbH, and Triton Voyager Asset Leasing GmbH, Asgard US,
filed a petition for writ of mandamus challenging the trial court’s (1) November 29, 2021
order denying relators’ motion to compel independent medical examinations of real party
in interest, Richard Rhodes, and for temporary injunction, and (2) December 17, 2021 order
denying relators’ motion for reconsideration.
        The Court requests a response to the petition for a writ of mandamus from real party
in interest. The response if any, is due no later than twenty days from the date of this
order.
       It is so ORDERED.

Judge’s signature: ____/s/ April Farris______
                    Acting individually  Acting for the Court

Date: __January 27, 2022______